Exhibit 99.1 DESCRIPTION OF COMMON STOCK The following description of the Common Stock of West Coast Bancorp (the "Company") summarizes important provisions of the Restated Articles of Incorporation, as amended ("Articles"), and Bylaws of the Company, and the Tax Benefit Preservation Plan by and between the Company and Wells Fargo Bank, National Association, as Rights Agent. This summary does not purport to be complete and is qualified by reference to the actual documents being summarized. The Company has filed the Articles and Bylaws and the Tax Benefit Preservation Plan as exhibits to its periodic and other reports filed with the Securities and Exchange Commission (the "SEC"), and these documents are available for review on the SEC's website at www.sec.gov. The authorized capital stock of West Coast Bancorp consists of 250,000,000 shares of Common Stock, and 10,000,000 shares of Preferred Stock, of which 571,151 shares are currently designated as mandatorily convertible cumulative participating preferred stock, SeriesA ("SeriesA Preferred Stock"), 600,000 shares are currently designated as mandatorily convertible cumulative participating preferred stock, Series B ("Series B Preferred Stock"), and 2,500,000 shares are currently designated as SeriesC Junior Participating Preferred Stock ("SeriesC Preferred Stock"). As of March 15, 2010, there were 92,171,218 shares of Common Stock, no shares of SeriesA Preferred Stock, 121,328 shares of SeriesB Preferred Stock, and no shares of SeriesC Preferred Stock outstanding. Common Stock Voting Rights. Except as may be provided in connection with any of our Preferred Stock, or as may otherwise be required by law or our Restated Articles of Incorporation, holders of our Common Stock are entitled to one vote per share with respect to each matter presented to shareholders for vote. The Common Stock does not have cumulative voting rights. Dividends. Subject to the prior rights of holders of our Preferred Stock, holders of Common Stock are entitled to receive such dividends as may be lawfully declared from time to time by our Board of Directors. Other Rights. Upon any liquidation, dissolution or winding up of the Company, whether voluntary or involuntary, holders of Common Stock will be entitled to receive the assets that are legally available for distribution to shareholders after there shall have been paid or set aside for payment the full amounts necessary to satisfy any preferential or participating rights to which the holders of each outstanding series of our Preferred Stock are entitled. The Common Stock does not have preemptive, subscription or conversion rights. Fully Paid. The outstanding shares of our Common Stock are fully paid and non-assessable. This means the full purchase price for the shares has been paid and the holders of the shares will not be assessed any additional amounts for the shares. -1- Listing.Our Common Stock is listed on the NASDAQ Global Select Market under the symbol "WCBO." Wells Fargo Bank, National Association is the transfer agent and registrar for our Common Stock. Additional shares of authorized Common Stock may be issued, as determined by our Board of Directors from time to time, without shareholder approval, except as may be required by applicable regulations of the Nasdaq Stock Market. Authorization for Preferred Stock Our Board of Directors may, without approval of our shareholders, cause shares of our Preferred Stock to be issued from time to time in one or more series, provided that such issuance requires the affirmative vote of the holders of a majority of the shares present and entitled to vote at a shareholders meeting if our Board has received notice of or is otherwise aware of any transaction or other event pursuant to which: · any "person" (as such term is used in Sections13(d) and 14(d) of the Securities Exchange Act of 1934 and the rules and regulations pursuant thereto), other than the Company, a subsidiary of the Company, an employee benefit or similar plan sponsored by the Company, or a person permitted to file reports of beneficial ownership of our Common Stock on Schedule13G under the Exchange Act, is or proposes to become the "beneficial owner" (as defined in Rule13d-3 under the Exchange Act), directly or indirectly, of securities of the Company representing 10percent or more of the combined voting power of the Company's then outstanding securities, or · the Company or any of its subsidiaries representing 50percent or more of its assets would be a party to a merger or consolidation in which less than 50percent of the outstanding voting securities of the surviving or resulting company or such surviving or resulting company's parent would be owned in the aggregate by persons who were shareholders of the Company immediately prior to such merger or consolidation. Our Board has the authority to fix and determine the number of shares of each series as well as the designation, privileges, rights, and preferences of the shares of that series. Among the specific matters that may be determined by our Board are: · the rate and nature of dividends, if any; · whether shares may be redeemed and, if so, the terms of redemption; · the amount payable in the event of any liquidation or winding up; · rights and terms of conversion, if any; and · voting rights. SeriesA Preferred Stock The number of authorized shares of SeriesA Preferred Stock is 571,151. Shares of SeriesA Preferred Stock have no par value and the liquidation preference of the SeriesA Preferred Stock is $100 per share. There are no shares of Series A Preferred Stock presently outstanding, and the Company has no current intention to issue additional shares of Series A Preferred Stock. -2- The Company originally authorized 2,000,000 shares of SeriesA Preferred Stock and issued 1,428,849 shares; however, all 1,428,849 shares of Series A Preferred Stock that were issued were mandatorily converted into 71,442,450 shares of Common Stock in accordance with the terms of the SeriesA Preferred Stock and, in accordance with such terms, have resumed the status of authorized but unissued Preferred Stock, undesignated as to series and available for future issuance.
